Case 6:19-cv-01854-WWB-GJK Document 13 Filed 10/30/19 Page 1 of 4 PageID 53




                          UNITED STATES DISTRICT COURT
                           MIDDLE DISTRICT OF FLORIDA
                                ORLANDO DIVISION

WAGNER PHILEMOND,

                    Plaintiff,

v.                                                   Case No: 6:19-cv-1854-Orl-78GJK

KUZAK ROOF MAINTENANCE, LLC
and FRANK KUZAK,

                    Defendants.


                            INTERESTED PERSONS ORDER
                              DIRECTED TO DEFENDANT

      This Court makes an active effort to review each case in order to identify parties

and interested corporations in which the assigned judge may be a shareholder, as well

as for other matters that might require consideration of recusal.

      It is therefore. ORDERED that, by November 13, 2019, KUZAK ROOF

MAINTENANCE, LLC and FRANK KUZAK shall file and serve a Certificate of

Interested Persons and Corporate Disclosure Statement in the following form:
Case 6:19-cv-01854-WWB-GJK Document 13 Filed 10/30/19 Page 2 of 4 PageID 54




                               CERTIFICATE OF INTERESTED PERSONS
                              AND CORPORATE DISCLOSURE STATEMENT


         I hereby disclose the following pursuant to this Court’s interested persons order:

1.)    the name of each person, attorney, association of persons, firm, law firm,
partnership, and corporation that has or may have an interest in the outcome of this action
— including subsidiaries, conglomerates, affiliates, parent corporations, publicly-traded
companies that own 10% or more of a party’s stock, and all other identifiable legal entities
related to any party in the case:

         [insert list]

2.)   the name of every other entity whose publicly-traded stock, equity, or debt may be
substantially affected by the outcome of the proceedings:


         [insert list]

3.)    the name of every other entity which is likely to be an active participant in the
proceedings, including the debtor and members of the creditors’ committee (or twenty
largest unsecured creditors) in bankruptcy cases:

         [insert list]

4.)    the name of each victim (individual or corporate) of civil and criminal conduct
alleged to be wrongful, including every person who may be entitled to restitution:


         [insert list]

       I hereby certify that, except as disclosed above, I am unaware of any actual or
potential conflict of interest involving the district judge and magistrate judge assigned to
this case, and will immediately notify the Court in writing on learning of any such conflict.


[Date]                                             _____________________________
                                                   [Counsel of Record or Pro Se Party]
                                                       [Address and Telephone]
[Certificate of Service]




                                             -2-
Case 6:19-cv-01854-WWB-GJK Document 13 Filed 10/30/19 Page 3 of 4 PageID 55



       It is FURTHER ORDERED that no party may seek discovery from any source

before filing and serving a CERTIFICATE         OF   INTERESTED PERSONS      AND   CORPORATE

DISCLOSURE STATEMENT. A motion, memorandum, response, or other paper — including

emergency motion — may be denied or stricken unless the filing party has previously

filed and served its CERTIFICATE     OF INTERESTED   PERSONS    AND   CORPORATE DISCLOSURE

STATEMENT.

       FURTHER ORDERED that each party has a continuing obligation to file and serve

an amended CERTIFICATE          OF   INTERESTED PERSONS       AND   CORPORATE DISCLOSURE

STATEMENT within fourteen days of 1) discovering any ground for amendment, including

notice of case reassignment to a different judicial officer; or 2) discovering any ground for

recusal or disqualification of a judicial officer. A party should not routinely list an assigned

district judge or magistrate judge as an “interested person” absent some non-judicial

interest.

FURTHER ORDERED that, in order to assist the Court in determining when a conflict of

interest may exist, particularly when ruling on matters formally assigned to another judge,

each party shall use the full caption of the case — including the names of all parties and

intervenors — on all motions, memoranda, papers, and proposed orders submitted to

the Clerk. See Fed.R.Civ.P. 10(a); Local Rule 1.05(b) (“et al.” discouraged).




                                             -3-
Case 6:19-cv-01854-WWB-GJK Document 13 Filed 10/30/19 Page 4 of 4 PageID 56



        ROY B. DALTON, JR.                            PAUL G. BYRON
        Roy B. Dalton, Jr. [37]                       Paul G. Byron [40]
      United States District Judge               United States District Judge

       CARLOS E. MENDOZA                           WENDY W. BERGER
       Carlos E. Mendoza [41]                      Wendy W. Berger [78]
      United States District Judge               United States District Judge

        G. KENDALL SHARP                          PATRICIA C. FAWSETT
        G. Kendall Sharp [18]                      Patricia C. Fawsett [19]
  Senior United States District Judge         Senior United States District Judge

     GREGORY A. PRESNELL                              JOHN ANTOON II
       Gregory A. Presnell [31]                       John Antoon II [28]
  Senior United States District Judge         Senior United States District Judge

         ANNE C. CONWAY
        Anne C. Conway [22]
  Senior United States District Judge

         GREGORY J. KELLY                           THOMAS B. SMITH
        Gregory J. Kelly [GJK]                     Thomas B. Smith [TBS]
    United States Magistrate Judge             United States Magistrate Judge

           DANIEL C. IRICK                           DAVID A. BAKER
         Daniel C. Irick [DCI]                      David A. Baker [DAB]
    United States Magistrate Judge             United States Magistrate Judge

        LESLIE R. HOFFMAN                             EMBRY J. KIDD
       Leslie R. Hoffman [LRH]                      Embry J. Kidd [EJK]
    United States Magistrate Judge             United States Magistrate Judge


October 30, 2019

Copies to:   All Counsel of Record
             All Pro Se Parties




                                        -4-
